
	
		I
		111th CONGRESS
		2d Session
		H. R. 4533
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for a study and report on access by blind
		  consumers to certain electronic devices and to provide for the establishment of
		  minimum nonvisual access standards for such devices and for the establishment
		  of an office within the Department of Commerce to enforce such standards, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Technology Bill of Rights for the
			 Blind Act of 2010.
		2.FindingsCongress finds the following:
			(1)Rapid advances in
			 microchip and digital technology have led to increasingly complex user
			 interfaces for everyday products like consumer electronic devices, home
			 appliances, and office technology devices. Many new devices in these categories
			 require user interaction with visual displays, on-screen menus, touch screens,
			 and other interfaces that are inaccessible to blind or low-vision individuals.
			 Rarely, for example, are settings on televisions, home stereo systems, or
			 dishwashers controlled by knobs, switches, or buttons that can be readily
			 identified and whose settings can be easily discerned with or without the
			 addition of tactile markings by the consumer.
			(2)The use of
			 inaccessible interfaces on office equipment such as copiers and fax machines
			 makes these devices unusable by the blind, and many office software packages
			 are either substantially or totally inaccessible to blind people who use
			 assistive technology. This lack of access is a potential threat to a blind
			 person’s existing job and a barrier to obtaining a new job.
			(3)Increasingly,
			 electronic kiosks are being used to sell consumer goods and services, including
			 tickets for public transit and air transportation, and to provide important
			 public information. If a kiosk is not accessible in a nonvisual manner, a blind
			 person has no way to make a purchase, check in for a flight, or access
			 important public information.
			(4)This growing
			 threat to the independence and productivity of blind people is unnecessary
			 because electronic devices can easily be constructed with user interfaces that
			 are not exclusively visual. Text-to-speech technology has become inexpensive
			 and is in wider use than ever before. It is used in everything from automated
			 telephone systems to weather broadcasts by the National Oceanic and Atmospheric
			 Administration. Additionally, office software can be designed to work with
			 screen access technology used by the blind at little or no extra cost as long
			 as such compatibility is taken into consideration at the beginning of the
			 design process.
			(5)Some manufacturers
			 have incorporated nonvisual technology into their products by creating talking
			 menus or enabling them to articulate the content on the display, a practice
			 that makes such products more usable by all consumers, whether blind or
			 sighted. For example, Apple, Inc., has incorporated innovative nonvisual
			 interfaces into the latest versions of its iPhone and iPod product
			 lines.
			(6)There is no reason
			 why all manufacturers cannot produce electronic devices fully accessible to
			 blind and low-vision individuals.
			(7)Text-to-speech
			 technology is not the only mechanism by which consumer electronic devices,
			 electronic kiosks, home appliances, and office technology devices can be made
			 accessible to blind and low-vision individuals. In some cases, tactile markings
			 or audible tones may be sufficient to make such devices fully
			 accessible.
			(8)Blind and low-vision individuals should be
			 able to obtain and operate consumer electronic devices, electronic kiosks, home
			 appliances, and office technology devices with the same ease as those with
			 normal vision.
			3.Study and report
			 on access to covered devices by blind consumers
			(a)In
			 generalThe Secretary shall
			 conduct a study on methods by which blind consumers can gain nonvisual access
			 to covered devices.
			(b)Research and
			 consultationIn conducting the study required by subsection (a),
			 the Secretary shall—
				(1)review all available research on methods by
			 which blind consumers can gain nonvisual access to covered devices;
				(2)commission such
			 additional research as the Secretary considers necessary;
				(3)consult with groups representing blind
			 consumers; and
				(4)consult with
			 manufacturers of covered devices and organizations that represent such
			 manufacturers.
				(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the findings of the study required by
			 subsection (a).
			4.Minimum nonvisual
			 access standards for covered devices
			(a)In
			 generalNot later than 180
			 days after the submission of the report under section 3(c), the Secretary shall
			 promulgate a minimum nonvisual access standard for each type of covered device
			 that will ensure nonvisual access to such respective type of device by blind
			 consumers.
			(b)Effective
			 dateA minimum nonvisual access standard shall apply to a covered
			 device that is manufactured after the date that is 2 years after the date on
			 which such standard is promulgated.
			5.Office of
			 Nonvisual Access Compliance
			(a)EstablishmentAs soon as practicable but not later than 2
			 years after the date of the enactment of this Act, the Secretary shall
			 establish an Office of Nonvisual Access Compliance. The head of the Office
			 shall be the Director of the Office of Nonvisual Access Compliance.
			(b)Powers and
			 duties
				(1)Assistance to
			 SecretaryThe Director and
			 appropriate staff of the Office shall assist the Secretary in—
					(A)conducting the
			 study required by section 3(a) and preparing the report required by section
			 3(c) (if the Director and staff have been appointed by the time period
			 involved); and
					(B)developing the
			 minimum nonvisual access standards.
					(2)Education of
			 manufacturersThe Secretary, acting through the Director, shall
			 educate manufacturers of covered devices about the minimum nonvisual access
			 standards and compliance with such standards.
				(3)Investigations
					(A)ComplaintsThe
			 Secretary, acting through the Director, shall investigate each complaint that a
			 covered device does not comply with a minimum nonvisual access standard
			 applicable to such covered device and shall determine whether such covered
			 device complies with such minimum nonvisual access standard.
					(B)Initiation by
			 OfficeIn addition to
			 investigations under subparagraph (A), the Secretary, acting through the
			 Director, may conduct such other investigations as the Secretary, acting
			 through the Director, considers appropriate to ensure compliance with the
			 minimum nonvisual access standards.
					(4)Enforcement
					(A)In
			 generalIf the Secretary,
			 acting through the Director, determines that a manufacturer has manufactured
			 for sale or offered for sale a covered device that does not comply with a
			 minimum nonvisual access standard applicable to such covered device, the
			 Secretary, acting through the Director, shall take enforcement action under
			 subparagraph (B) or (C).
					(B)Notice and
			 opportunity to correct violation; civil penalty
						(i)Notice and
			 opportunity to correct violationUpon making the determination
			 described in subparagraph (A) and unless the Secretary, acting through the
			 Director, takes the action described in subparagraph (C), the Secretary, acting
			 through the Director, shall notify the manufacturer involved of the violation
			 and the time period within which such violation must be corrected in order to
			 avoid a civil monetary penalty, if any.
						(ii)Civil
			 penaltyIf the notice given under clause (i) includes a time
			 period within which the violation must be corrected and the manufacturer has
			 not corrected the violation within such time period, the Secretary, acting
			 through the Director, may assess a civil monetary penalty against such
			 manufacturer in an amount that is not less than 10 percent of the retail value
			 of the covered device involved for each noncompliant unit of such covered
			 device manufactured.
						(C)Immediate civil
			 penaltyUpon making the
			 determination described in subparagraph (A), the Secretary, acting through the
			 Director, may, in an appropriate case, without first providing the manufacturer
			 involved with notice and an opportunity to correct the violation under
			 subparagraph (B), assess a civil monetary penalty against such manufacturer in
			 an amount that is not less than 10 percent of the retail value of the covered
			 device involved for each noncompliant unit of such covered device
			 manufactured.
					6.Private right of
			 action
			(a)In
			 generalA blind consumer who
			 has an encounter with a covered device that does not comply with a minimum
			 nonvisual access standard applicable to such covered device may, after
			 notifying the Office of such encounter, commence a civil action against the
			 manufacturer of such covered device not later than 180 days after such
			 encounter.
			(b)ReliefIf
			 the court in a civil action commenced under subsection (a) determines that the
			 covered device involved is in violation of a minimum nonvisual access standard,
			 the court may grant the following relief:
				(1)Monetary damages
			 in an amount equal to the greater of—
					(A)$10,000 per
			 encounter per unit of such covered device; or
					(B)in the case of a
			 blind consumer who loses an employment opportunity because of an encounter with
			 an office technology device that does not comply with a minimum nonvisual
			 access standard applicable to such office technology device, the value of such
			 employment opportunity.
					(2)Such equitable
			 relief as the court considers appropriate, including temporary, preliminary,
			 and permanent injunctive relief.
				(3)Reasonable
			 attorneys’ fees.
				(4)In the case of
			 willful or repeated violations by the manufacturer, punitive damages.
				7.Rule of
			 constructionNothing in this
			 Act shall be construed to limit the rights of blind or low-vision individuals
			 under other law.
		8.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Blind
			 consumerThe term blind consumer means an individual
			 whose vision—
				(A)is 20/200 or less in the best corrected
			 eye;
				(B)subtends an angle
			 of not greater than 20 degrees in the best corrected eye; or
				(C)is such that the
			 individual cannot use a covered device without some form of nonvisual
			 assistance.
				(2)Consumer
			 electronic deviceThe term consumer electronic
			 device means an electronic device designed primarily for use by the
			 ultimate consumer.
			(3)Covered
			 deviceThe term covered
			 device means a consumer electronic device, electronic kiosk, home
			 appliance, or office technology device that is manufactured for sale in the
			 United States after the date that is 2 years after the date of the promulgation
			 of a minimum nonvisual access standard applicable to such consumer electronic
			 device, electronic kiosk, home appliance, or office technology device.
			(4)DirectorThe term Director means the
			 Director of the Office of Nonvisual Access Compliance.
			(5)Electronic
			 kioskThe term electronic kiosk means an electronic
			 device with an interactive user interface that is designed to—
				(A)sell consumer
			 goods and services, including passage on transportation, to the public;
			 or
				(B)convey information
			 to the public.
				(6)EncounterThe
			 term encounter means—
				(A)with respect to a
			 consumer electronic device or home appliance, the purchase or use or attempted
			 use of such item by a blind consumer; and
				(B)with respect to an
			 electronic kiosk or office technology device, the use or attempted use of such
			 electronic kiosk or office technology device by a blind consumer.
				(7)Home
			 applianceThe term home
			 appliance means an electric appliance that is designed for use in a
			 residential setting.
			(8)Minimum
			 nonvisual access standardThe term minimum nonvisual access
			 standard means a minimum nonvisual access standard promulgated under
			 section 4(a).
			(9)Nonvisual
			 accessThe term nonvisual access means the ability
			 of an individual to use all functions of a device without reliance on
			 eyesight.
			(10)OfficeThe
			 term Office means the Office of Nonvisual Access Compliance
			 established under section 5(a).
			(11)Office
			 technology deviceThe term office technology device
			 means an electric device or computer software application that is designed for
			 use in an office setting.
			(12)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			
